REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to systems and methods for identifying processes for robotic automation (also known, and referred to herein as “robotic process automation” or “RPA”) building models to improve the efficiency of tasks typically performed manually by a user interacting with a device such as a computer, tablet, smartphone, personal digital assistant, etc.

Prior art for was found for the claim as follows:
Re. Claim 1,
Kim et al., (US 2018/0113780 A1) disclose the following limitations: 
	A computer-implemented method of identifying one or more processes for robotic automation (RPA) (Kim: Abstract; Para. [0073].), the method comprising:
recording a plurality of event streams (i.e., capturing actions), each event stream corresponding to a human user interacting with a computing device to perform one or more tasks (Kim: Para. [0056] discloses capturing actions of a user interacting with a computing device to perform tasks such as opening web browser.);
concatenating the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together and Para. [0070] discloses that the events may be, for example, pieces of data (e.g., structured data) stored in any suitable format using any suitable data structure(s) using any suitable programming language. Thus, the result of organizing the event streams for example, is the result of formatting the data in any suitable format, or in other words, concatenating the event streams = storing the event streams in any suitable format.);
clustering the (Kim: Paras. [0103], [0106], [0107] disclose Scout Service may cluster the plurality of events to generate a plurality of clustered events. The clustering may, for example, group semantically similar events together. The events include a sequence of sub-tasks which are used to identify the tasks. Thus, the events are clustered according to the task type.);
identifying, from among some or all of the clustered (Kim: Paras. [0107], [0110] disclose the Scout Service identifying good candidates for automation from the clustered events.);
prioritizing the candidate processes (Kim: Paras. [0110]-[0112] disclose the concept of prioritizing the candidates processes by prioritizing the task information seen in table 4 to identify tasks that are likely to yield the most economic value by automating with a software robot.); and
selecting at least one of the prioritized candidate processes for robotic automation (Kim: Para. [0113] discloses selecting the best candidate process for automation according to an automation score.).
	Ganjoo (US 2018/0247213 A1) discloses parsing the concatenated event streams into a plurality of subsequences, wherein each subsequence comprises a plurality of features, and wherein each feature is either a categorical feature or a numerical feature (Ganjoo: Paras. [0068]-[0069] disclose action history is stored in a data table linking specified actions with the second data set and a set of times at which actions were performed. The action component 270 identifies the one or more actions by parsing an action history for the second data set. The one or more actions are converted to numerical values.).
	Kushman et al., (US 2011/0246881 A1) disclose segmenting (i.e., parsing) some or all of the concatenated (i.e., collected actions must be in a form of concatenation if they are parsed) event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task (Kushman: Paras. [0030], [0031], [0044] disclose collects the user’s actions with a computing device as raw data and then parses the data to generate traces that correspond to a particular task.); 
clustering the traces (Kushman: Para. [0054] discloses merging the traces.);
identifying, from among some or all of the clustered traces (Kushman: Paras. [0118], [0147] discloses identifying from the merged traces, the branch that yields the appropriate path the user should follow for task automation.).

Prior art was applied for the claim above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.







Prior art for was found for the claim as follows:
Re. Claim 9,
Kim et al., (US 2018/0113780 A1) disclose the following limitations: 
	A computer-implemented method of identifying one or more processes for robotic automation (RPA) (Kim: Abstract; Para. [0073].), the method comprising:
recording a plurality of event streams (i.e., capturing actions), each event stream corresponding to a human user interacting with a computing device to perform one or more tasks (Kim: Para. [0056] discloses capturing actions of a user interacting with a computing device to perform tasks such as opening web browser.);
concatenating the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together and Para. [0070] discloses that the events may be, for example, pieces of data (e.g., structured data) stored in any suitable format using any suitable data structure(s) using any suitable programming language. Thus, the result of organizing the event streams for example, is the result of formatting the data in any suitable format, or in other words, concatenating the event streams = storing the event streams in any suitable format.);
clustering the (Kim: Paras. [0103], [0106], [0107] disclose Scout Service may cluster the plurality of events to generate a plurality of clustered events. The clustering may, for example, group semantically similar events together. The events include a sequence of sub-tasks which are used to identify the tasks. Thus, the events are clustered according to the task type.);
identifying, from among some or all of the clustered (Kim: Paras. [0107], [0110] disclose the Scout Service identifying good candidates for automation from the clustered events.);
prioritizing the candidate processes (Kim: Paras. [0110]-[0112] disclose the concept of prioritizing the candidates processes by prioritizing the task information seen in table 4 to identify tasks that are likely to yield the most economic value by automating with a software robot.); and
selecting at least one of the prioritized candidate processes for robotic automation (Kim: Para. [0113] discloses selecting the best candidate process for automation according to an automation score.).
	
	Kushman et al., (US 2011/0246881 A1) disclose segmenting (i.e., parsing) some or all of the concatenated (i.e., collected actions must be in a form of concatenation if they are parsed) event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task (Kushman: Paras. [0030], [0031], [0044] disclose collects the user’s actions with a computing device as raw data and then parses the data to generate traces that correspond to a particular task.); 
clustering the traces (Kushman: Para. [0054] discloses merging the traces.);
identifying, from among some or all of the clustered traces (Kushman: Paras. [0118], [0147] discloses identifying from the merged traces, the branch that yields the appropriate path the user should follow for task automation.).

Prior art for was found for the claim as follows:
Re. Claim 14,
Kim et al., (US 2018/0113780 A1) disclose the following limitations: 
	A computer-implemented method of identifying one or more processes for robotic automation (RPA) (Kim: Abstract; Para. [0073].), the method comprising:
recording a plurality of event streams (i.e., capturing actions), each event stream corresponding to a human user interacting with a computing device to perform one or more tasks (Kim: Para. [0056] discloses capturing actions of a user interacting with a computing device to perform tasks such as opening web browser.);
concatenating the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together and Para. [0070] discloses that the events may be, for example, pieces of data (e.g., structured data) stored in any suitable format using any suitable data structure(s) using any suitable programming language. Thus, the result of organizing the event streams for example, is the result of formatting the data in any suitable format, or in other words, concatenating the event streams = storing the event streams in any suitable format.);
clustering the (Kim: Paras. [0103], [0106], [0107] disclose Scout Service may cluster the plurality of events to generate a plurality of clustered events. The clustering may, for example, group semantically similar events together. The events include a sequence of sub-tasks which are used to identify the tasks. Thus, the events are clustered according to the task type.);
identifying, from among some or all of the clustered (Kim: Paras. [0107], [0110] disclose the Scout Service identifying good candidates for automation from the clustered events.);
prioritizing the candidate processes (Kim: Paras. [0110]-[0112] disclose the concept of prioritizing the candidates processes by prioritizing the task information seen in table 4 to identify tasks that are likely to yield the most economic value by automating with a software robot.); and
selecting at least one of the prioritized candidate processes for robotic automation (Kim: Para. [0113] discloses selecting the best candidate process for automation according to an automation score.).
	Kushman et al., (US 2011/0246881 A1) disclose segmenting (i.e., parsing) some or all of the concatenated (i.e., collected actions must be in a form of concatenation if they are parsed) event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task (Kushman: Paras. [0030], [0031], [0044] disclose collects the user’s actions with a computing device as raw data and then parses the data to generate traces that correspond to a particular task.); 
clustering the traces (Kushman: Para. [0054] discloses merging the traces.);
identifying, from among some or all of the clustered traces (Kushman: Paras. [0118], [0147] discloses identifying from the merged traces, the branch that yields the appropriate path the user should follow for task automation.);
wherein the one or more processes for robotic automation are identified based at least in part on:
a frequency of one or more variants of the clustered traces included in each cluster (Kushman: Para. [0118] discloses a frequency of branch points of the merged traces that indicate different groups of traces.); and
an aggregate weight associated with performing the particular task to which the clustered traces correspond (Kushman: Paras. [0075]-[0078], [0150] disclose using a classifier containing weights associated with performing the particular task to which the merged traces correspond.).


	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… parsing the concatenated event streams into a plurality of subsequences, wherein each subsequence comprises a plurality of features, and wherein each feature is either a categorical feature or a numerical feature …” [Claim 9] “… identifying one or more recurring subsequences of labels within the plurality of sequences of labels, the one or more recurring subsequences having a length at least as long as a predefined large subsequence length L.” [Claim 14] “… wherein the aggregate weight comprises: a number of person-hours expended by humans performing the particular task to which the clustered traces correspond over a predetermined amount of time; an amount of computational resources consumed by humans performing the particular task to which the clustered traces correspond over the predetermined amount of time; and/or an amount of financial resources expended while humans perform the particular task to which the clustered traces correspond over a predetermined amount of time.” These features are not found or suggested in the prior art.

Claims 1-6, 9-12, 14-17, 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-02-2021